Case 1:20-cv-11358-LTS Document 3-9 Filed 07/20/20 Page 1 of 5




            EXHIBIT 9
          Case 1:20-cv-11358-LTS Document 3-9 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



           AFFIDAVIT OF ANA BELÉN DEL-RIO RAMIREZ IN SUPPORT OF
              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Ana Belén Del-Rio Ramirez, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods since approximately 2016.

        I am Latina.

     3. I work at the Whole Foods in Berkeley, California. I have been at this location

        since approximately 2018.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods began requiring that

        all its employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, one of my co-workers put

        a small Black Lives Matter sign on his desk. He was told to remove it. I reported

        this to Whole Foods corporate because I believed it was discrimination.
     Case 1:20-cv-11358-LTS Document 3-9 Filed 07/20/20 Page 3 of 5



6. Shortly thereafter, another employee wore a Black Lives Mater mask to work. I

   witnessed her being disciplined and sent home.

7. In response to the above, and to show solidary with the Black Lives Matter

   movement and in support of my Black co-workers, me and many of my co-

   workers then decided to wear a Black Lives Matter pins and masks to work.

8. I continued to wear a Black Lives Matter pin or mask to work, however, for

   approximately a month. From mid-June to mid-July, I and about fourteen other

   Whole Foods employees at my location, wore Black Lives Matter masks and pins

   to our shifts.

9. On July 14, 2020, our store had “huddles” to inform us of a new mask policy that

   was being released and that required all masks to be blank and that we were not

   allowed to wear pins that were not Whole Foods related. Our manager said it

   was out of her control and coming from corporate.

10. On July 15, 2020, I again wore again wore my pin that said “Black Lives Matter”

   on it to work. I was asked to remove it and I refused. Management told me then

   I would have to go home.

11. I was surprised and disappointed by Whole Foods disciplining and retaliating

   against us for wearing the masks. I expected that Whole Foods would support

   us in wearing the Black Lives Matter masks because the company claims to be

   inclusive and support all of its employees and has publicly supported the

   movement.

12. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate a neutral dress code and mask policy, which prohibits employees
     Case 1:20-cv-11358-LTS Document 3-9 Filed 07/20/20 Page 4 of 5



   from wearing clothing with visible slogans, messages, logos, or advertising that

   are not company-related.

13. However, Whole Foods has not consistently enforced this policy. For example, I

   wear my Doc Marten’s two to three times per week, which is a violation of the

   Whole Foods’ policy requiring that we wear non-slip sneakers from Shoes for

   Crews, but I have never been told to take them off or been sent home for this

   violation.

14. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter Masks.

15. I continued to wear my Black Lives Matter pin after the July 14, 2020, huddles,

   because I believe that Whole Foods is discriminating against my Black co-

   workers and other employees of color by refusing to support my Black co-

   workers.

16. I also believe that Whole Foods is discriminating and retaliating against my Black

   co-workers by disciplining employees for wearing Black Lives Matter masks or

   pins, and against other workers who associate with them and are advocating for

   them, by disciplining us for wearing Black Lives Matter masks.

17. I continued to wear my Black Lives Matter pin at work to show support for my

   coworkers and to protest against the discriminatory policy of Whole Foods in

   selectively enforcing its dress-code.

18. My last scheduled shift was set for July 20, 2020, as I had recently given the

   company my two weeks notice, after deciding to leave due to the discriminatory
         Case 1:20-cv-11358-LTS Document 3-9 Filed 07/20/20 Page 5 of 5



       and retaliatory response of Whole Foods to its employees wearing Black Lives

       Matter masks.

   19. When management sent me home on July 15, they asked if I thought my

       convictions would change between then and July 20 (my last day). I said no, that

       I planned to keep wearing the Black Lives Matter mask to work. They suggested

       that, in that case, we make July 15 my last day. I agreed.

   20. I would have preferred to stay at Whole Foods, but the response to my wearing

       the Black Lives Matter mask has made it unbearable to work there. I feel that the

       company is discriminating against my Black coworkers and those of us who

       associate with and support them by wearing the Black Lives Matter masks, and it

       is retaliating against us for protesting the discriminatory policy.



I declare under penalty of perjury that the foregoing is true and correct.

               07/19/2020
Executed on          .



                                                          ______________________
                                                          Ana Belén Del-Rio Ramirez
